JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia, the memorandum of law and fact filed by appellant, the errata thereto, the memorandum of law and fact filed by appellee, and the reply. It is
ORDERED AND ADJUDGED that the district court’s order filed January 13, 2012 be affirmed. Appellant has not shown “a substantial question of law or fact likely to result in — (i) reversal, (ii) an order for a new trial, (iii) a sentence that does not include a term of imprisonment, or (iv) a reduced sentence to a term of imprisonment less than the total of the time already served plus the expected duration of the appeal process.” 18 U.S.C. § 3143(b)(1)(B); see also United States v. Perholtz, 836 F.2d 554, 555 (D.C.Cir.1987) (per curiam) (“[A] substantial question is a close question or one that very well could be decided the other way.”) (internal quotation marks omitted).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for re*12hearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.